DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 9/15/20 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, 10, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morikawa et al. US 8,870,181 (“Morikawa”).
Regarding claim 1, Morikawa disclosed a medium feeding device comprising: 
 	a medium placing portion (including 101 and 103) over which a medium is placed; 
 	a feeding roller (including 111) configured to feed the medium placed on the medium placing portion by coming into contact with a surface of the medium facing the medium placing portion and being rotated; 
 	a medium movement detecting portion (113a, 113b or 213a, 213b, etc.) that is positioned in a placing region of the medium placing portion over which the medium to be fed by the feeding roller can be placed, the medium movement detecting portion 
 	a controller configured to stop feeding of the medium in a case in which a physical quantity relating to the movement of the medium in the width direction based on a detected result by the medium movement detecting portion exceeds a predetermined threshold (see at least the 5th paragraph of column 9).  
 	Regarding claim 2, Morikawa disclosed a pair of the medium movement detecting portions is provided with a gap therebetween in the width direction (see at least Figure 22),  wherein the pair of medium movement detecting portions is respectively set as a first medium movement detecting portion and a second medium movement detecting portion (Figures 5, 6, 16), and wherein the controller stops the feeding of the medium even in a case in which a difference between a physical quantity relating to movement of the medium in the width direction being detected by the first medium movement detecting portion (at 313a which detected abnormal movement indicating a jam) and a physical quantity relating to movement of the medium in the width direction being detected by the second medium movement detecting portion (see at least Figure 22 where there is zero abnormal movement at 313b) exceeds a predetermined threshold (thus indicating the jam in this scenario).

 	 Regarding claims 9, 10, and 14, Morikawa disclosed an image reading apparatus comprising: a reading unit that reads a medium (119a); and the medium feeding device according to Claim 1 that feeds the medium toward the reading unit as mentioned previously.  
 	Regarding claim 19, Morikawa disclosed the medium movement detecting portion is configured to detect movement of the medium which is being fed by the feeding roller in the medium feeding direction as stated previously.  
 	Regarding claim 20, Morikawa disclosed the medium movement detecting portion is steadily fixed in the medium placing portion (see at least Figure 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. US 2008/0265497 (“Kimura”) in view of Morikawa.
Regarding claim 8, Kimura disclosed a medium feeding device comprising: 

a feeding roller (41) configured to feed the medium placed on the medium placing portion by coming into contact with a surface of the medium facing the medium placing portion and being rotated; 
a first medium movement detecting portion and a second medium movement detecting portion (71, 72), as a medium movement detecting portion, that are positioned in a placing region of the medium placing portion, are provided with a gap therebetween in a width direction intersecting the medium feeding direction as a pair (Figure 3), the medium movement detecting portion being configured to detect movement of the medium toward opposite sides of an axis and being set with the axis toward the medium feeding direction, the first medium movement detecting portion and the second medium movement detecting portion detecting movement of the medium at locations disposed in the placing region (Figures 2 and 3); and 
a controller configured to stop feeding of the medium in a case in which a difference between a physical quantity relating to movement of the medium in the medium feeding direction being detected by the first medium movement detecting portion and a physical quantity relating to movement of the medium in the medium feeding direction being detected by the second medium movement detecting portion exceeds a predetermined threshold (see at least paragraphs 0057 and 0083).   
Kimura did not appear to teach edge guides.  Morikawa teaches edge guides that guide edges of medium moved in the medium feeding direction as discussed above.  It would have been obvious to one of ordinary skill in the art at the time of the invention to 
 	Regarding claim 18, Kimura disclosed the medium movement detecting portion is thus configured to detect movement of the medium which is being fed by the feeding roller toward opposite sides of the width direction (as seen by the skewed sheet in Figure 3).  
 	Regarding claim 21, Kimura disclosed the medium movement detecting portion is steadily fixed in the medium placing portion (see Figures 2 and 3).  

 	Claim 3-5, 7, 11-13, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. US 4,540,170 (“Masuda”) in view of Morikawa
	Regarding claim 3, Masuda disclosed a medium feeding device comprising: 
 	a medium placing portion on which a medium is placed (Figure 4); 
 	a feeding roller (4, 6) configured to feed the medium placed on the medium placing portion by coming into contact with a surface of the medium facing the medium placing portion and being rotated; 
 	a medium movement detecting portion (12) that is positioned in a placing region of the medium placing portion where the medium to be fed by the feeding roller can be placed, the medium movement detection portion being configured to detect movement of the medium being fed by the feeding roller in a medium feeding direction, the medium movement detecting portion detecting movement of the medium at a location disposed in the placing region; and  

Masuda did not appear to teach edge guides.  Morikawa teaches edge guides that guide edges of medium moved in the medium feeding direction as discussed above.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Morikawa to provide edge guides to guide the medium as is well known in the art of feeding sheets.
 	  Regarding claim 4, Masuda disclosed the controller refers to a second threshold that is shorter than the first threshold and continues feeding of the medium in a case in which the stop section is equal to or less than the second threshold (see column 5, lines 37-39 and column 6, lines 24-41).  
	Regarding claim 7, Masuda disclosed a pair of the medium movement detecting portions is provided with a gap therebetween in the width direction intersecting the medium feeding direction (Figure 10); 
 	wherein the pair of the medium movement detecting portions is respectively set as a first medium movement detecting portion (300) and a second medium movement detecting portion (400), and 
 	wherein the controller stops a job in a case in which a difference between the stop section being detected by the first medium movement detecting portion and the stop section being detected by the second medium movement detecting portion 
 	Regarding claims 11, 12, Masuda disclosed an image reading apparatus comprising: a reading unit that reads a medium; and the medium feeding device according to Claim 4 that feeds the medium toward the reading unit (see at least Figure 1; column 1, lines 13-15; and column 2, lines 16-18).  
Regarding claims 5, 13 and 17, Masuda disclosed the limitations of claim 3 as listed above, and the limitations of claim 13 of an image reading apparatus comprising: a reading unit that reads a medium; and the medium feeding device according to Claim 5 that feeds the medium toward the reading unit (see at least Figure 1; column 1, lines 13-15; and column 2, lines 16-18).  Masuda did not teach detecting movement in the width direction.  Morikawa teaches detecting movement in a width direction intersecting the medium feeding direction wherein the controller stops feeding of the medium in a case in which a physical quantity relating to the movement of the medium in the width direction based on the detected result by the medium movement detecting portion exceeds a predetermined third threshold as mentioned above with regard to claim 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Morikawa and Masuda to provide both detections to better control the device to recognize jams and mitigate paper damage. 
Regarding claim 24, the medium movement detecting portion optically detects movement within a two-dimensional plane, the movement including movement of the medium toward opposite sides of a width direction intersecting a medium feeding direction and in the feeding direction (see at least the last full paragraph of column 2).
Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not sufficient to overcome the rejections as modified and presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658